Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Groups I, claims 16 - 21 in the reply filed on 03/03/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 - 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the total weight of silica" in lines 5-6. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "it" in line 2. It is not clear what it is being referred to.
Claim 17 recites the limitation "the resonance" in line 4. There is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites the limitation "the methyl groups" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the chemical bound alkyl moieties" in lines 1 - 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the range" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16 and 19 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20170015562(US’562).
Regarding claim16, US’562 discloses precipitated silica having a CTAB specific surface area of between 100 and 240 m2/g, a content (C) of polycarboxylic acid+corresponding carboxylate, expressed as total carbon, of at least 0.15% by weight, and pore diameter and pore volume set forth in Figure 1. See Fig 1 and [0223-0224].

    PNG
    media_image1.png
    219
    520
    media_image1.png
    Greyscale

The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Regarding claim 19, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical orsubstantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). The Examiner respectfully submits that although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding claim 20, US 20170015562 discloses precipitated silica having a CTAB specific surface area of between 100 and 240 m2/g, a content (C) of polycarboxylic acid+corresponding carboxylate, expressed as total carbon, of at least 0.15% by weight, and pore diameter and pore volume set forth in Figure 1. See Fig 1 and [0223-0224].
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20090214449(US’449), further in view of US20170015562(US’562) 

 

US’449 discloses that the precipitated silicas suitable for rubber/polymers has a packing density of 0.15-0.25g/ml ([0083] and [0147-0148]). The precipitated silica exhibits a CTAB specific surface of between 110 and 240 m2/g ([0055]).
But it is silent about the carbon content and the pore volume as applicant se forth in the claim.
US’562 discloses precipitated silica and applications thereof, such as the reinforcement of polymers. It is known practice to employ reinforcing white fillers in polymers, in particular elastomers, for instance precipitated silica. The precipitated silica advantageously affords them a reduction in their viscosity and an improvement in their dynamic properties, while retaining their mechanical properties. It thus advantageously enables an improvement in the hysteresis/reinforcement compromise. See [0001-0003]). US’562 discloses precipitated silica having a CTAB specific surface area of between 100 and 240 m2/g, a content (C) of polycarboxylic acid+corresponding carboxylate, expressed as total carbon, of at least 0.15% by weight, and pore diameter and pore volume set forth in Figure 1. See Fig 1 and [0223-0224].

    PNG
    media_image1.png
    219
    520
    media_image1.png
    Greyscale

Thus, it would have been obvious to one of ordinary skill in the art to use the silica with the claimed carbon content and the pore volume, motivated by the fact that US’562 discloses that such precipitated silica advantageously affords them a reduction in their viscosity and an improvement in their dynamic properties, while retaining their mechanical properties and thus advantageously enables an improvement in the hysteresis/reinforcement compromise. See [0001-0003]).
Claims 17 - 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20170015562(US’562) as applied to claim 16 above, and further in view of US20200308412(US’412).
US’562 discloses precipitated silica set forth above. But it is silent about the silica being modified as applicants set forth in claims 17-18.
US’412 discloses silica being modified by organosiliconate such as methylsiliconate([0033]). Modification of precipitated silica achieves a better profile of properties, and so the modification of the silicas is a prerequisite in many applications that require, for example, lower water absorption or higher breaking strength([0003]; [0015] and [0016]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the precipitated silica as applicant set forth in the claims, motivated by the fact that US’412 discloses that silica being modified by organosiliconate such as methylsiliconate achieves a better profile of properties, and so the modification of the silicas is a prerequisite in many applications that require, for example, lower water absorption or higher breaking strength([0003]; [0015] and [0016]). It has been held that “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). The Examiner respectfully submits that although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Claims 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20200308412(US’412) evidenced by US20170015562.
Regarding claims 16-21, US’412 discloses a process for producing a modified precipitated silica, comprising: i) modifying precipitated silica in a reaction mixture comprising 1) acid, 2) at least one of precipitated silica and/or [SiO4/2] starting material(s), and 3) at least one organosiliconate as a modifying agent, wherein modifying is effected during or immediately after a reaction for production of the precipitated silica, ii) filtering and washing the reaction mixture, and iii) optionally, drying the reaction mixture, wherein the [SiO4/2] starting materials comprise alkoxysilanes, alkali metal silicates, or mixtures thereof (claim 15). The reaction mixture comprises water, alkali metal silicate, acid and organosiliconate, more preferably water, alkali metal silicate, acid and methylsiliconate([0033]). Acids used may be mineral acids, organic acids and/or carbon dioxide([0031]). It is known in the art that the most common organic acid is carboxylic acid such as acetic  acid. See US20170015562 [0074].
It has been held that “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). The Examiner respectfully submits that although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/      Primary Examiner, Art Unit 1731